PER CURIAM:
Laszlo Szabo appeals the district court’s order granting Defendant’s motion to dismiss his employment discrimination claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 to 634 (2000), and the Equal Pay Act, 29 U.S.C. § 206(d) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. See Szabo v. East Carolina Univ., No. 4:07-cv00010-BO, 2007 WL 2226006 (E.D.N.C. filed Aug. 1, 2007; entered Aug. 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.